UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7736


RICARDO ANTIONE KING, a/k/a Riccardo A. King,

                Plaintiff - Appellant,

          v.

SUSAN ANN KESSLER,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00675-JAG)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Antione King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricardo   Antione   King     appeals   the    district    court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012) for failure to state a claim.                        We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                       See

King v. Kessler, No. 3:13-cv-00675-JAG (E.D. Va. Oct. 23, 2014).

We   dispense   with   oral   argument    because       the   facts   and   legal

contentions     are   adequately    presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2